OPINION — AG — YOU, AS SUPERINTENDENT OF THE STATE TRAINING SCHOOL FOR BOYS, ARE AUTHORIZED UNDER THE 10 O.S.H. 111 TO "PAROLE" BOYS COMMITTED BY THE COUNTY JUDGE TO THE STATE TRAINING SCHOOL FOR BOYS "UNDER SUCH CONDITIONS" AS YOU MAY PRESCRIBE, AND TO DO SO "WITHOUT THE CONSENT OF THE COMMITTING JUDGE".  HOWEVER, SAID CHILD, UNDER THE PROVISIONS OF 10 O.S.H. 112, CONTINUES TO BE A "WARD OF THE COURT UNTIL SUCH CHILD SHALL HAVE BEEN DISCHARGED AS SUCH WARD BY ORDER OF COURT OR SHALL HAVE REACHED THE AGE OF TWENTY ONE YEARS". HENCE, "LEGAL AUTHORITY" OVER HIM WHILE ON PAROLE IS IN SAID COURT. CITE: 10 O.S.H. 244 (FRED HANSEN)